Citation Nr: 1018212	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from February 1949 to October 1970.  The appellant had 
service in the Republic of Vietnam (Vietnam) from April 1966 
to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the appellant's 
claims of entitlement to service connection for: (1) diabetes 
mellitus, Type II [assigning a 20 percent disability 
evaluation]; (2) ischemic heart disease [assigning a 30 
percent disability evaluation]; (3) right lower extremity 
neuropathy [assigning a 10 percent disability evaluation]; 
(4) left lower extremity neuropathy [assigning a 10 percent 
disability evaluation]; (5) hypertension [assigning a 10 
percent disability evaluation]; and (6) low back strain 
[assigning a 10 percent disability evaluation].  The October 
2006 rating decision also denied entitlement to service 
connection for: (7) a prostate disorder; (8) sleep apnea; (9) 
PTSD; and (10) Special Monthly Compensation for loss of use 
of a creative organ.

In November 2006, the appellant submitted a Notice of 
Disagreement (NOD) with the denial of his claim of 
entitlement to service connection for PTSD.  Accordingly, the 
remaining nine issues are not in appellate status and will 
not be addressed any further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a Substantive Appeal after a Statement of the Case is issued 
by VA].  In August 2007, the RO issued a Statement of the 
Case on the issue of entitlement to service connection for 
PTSD and later in August 2007, the appellant perfected his 
appeal.

In March 2010, the appellant presented sworn testimony during 
a personal hearing in Seattle, Washington, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has a current diagnosis of PTSD.

2.  The appellant did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the 
appellant's stressors.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the February 
2006 notice letter informed the appellant that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.

A notice letter dated in April 2006 informed the appellant of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  However, 
as the appellant's claim fails for lack of verification of an 
in-service stressor, his current medical state is not in 
question.  As the VA medical records cannot provide 
verification of an in-service event, there is no prejudice in 
proceeding.  

Regardless of the RO's February 2006, July 2009 and October 
2009 letters to the appellant asking for specificity 
regarding his alleged in-service stressors, the appellant has 
failed to respond.  The appellant has not provided any 
information, particularly events and dates, specific enough 
to allow for verification of his alleged stressors.  The duty 
to assist is not always a one-way street.  If the appellant 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
the duty to assist is satisfied on this point. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" consists of his own 
lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, the Board will 
proceed to a decision on this matter.

II.  The Merits of the Claim

The appellant alleges that he currently suffers from PTSD 
that is the result of his time in active military service.  

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).

If the claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat or that 
a veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

Analysis

The appellant has numerous diagnoses of PTSD.  The disorder 
has been by some, attributed to the appellant's service in 
Vietnam.  However, "[j]ust because a physician or other 
health professional accepted appellant's description of his 
Vietnam experiences as credible and diagnosed appellant as 
suffering from PTSD does not mean the [Board is] required to 
grant service connection for PTSD."  See Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  A finding that the appellant 
engaged in combat with the enemy during active service, or 
independent evidence which confirms his account of in-service 
stressors, is necessary to establish service connection for 
PTSD.

The appellant has alleged that he suffered from the following 
six stressful incidents during his time in Vietnam, which are 
the cause of his currently diagnosed PTSD.  (1) The appellant 
stated that shortly after arriving in Vietnam, he found a 
suitcase on a bench at a bus stop.  He reported the 
suspicious case to the Air Police, who later confirmed that 
it contained an improvised explosive device.  (2) In 1966, 
the appellant reported entering the main gate at the Tan Son 
Nhut Air Base, when a Viet Cong (VC) soldier began firing on 
the Air Police stationed at the gate.  The appellant stated 
he took cover and successfully shot the VC soldier in the 
arm, saving the lives of the Air Police.  (3) Also in 1966, 
the appellant was able to visit his brother, who was also 
stationed in Vietnam.  The appellant stated that he was 
fearful for his brother's safety the entire time he was in 
Vietnam.  (4) In 1967, the appellant reported a VC soldier 
throwing a grenade into a crowd of people waiting for a bus, 
where he was standing.  The appellant reported that everyone 
else at the bus stop took cover, but that he was paralyzed 
with fear.  Another person helped him to safety and the 
grenade did not detonate.  (5)  Also in 1967, the appellant 
reported being fearful for his life when rioting took place 
in the streets.  He stated that he boarded up his door to 
protect himself from the angry mob.  Finally, (6) the 
appellant stated that his office in Vietnam was only several 
buildings away from the mortuary on base.  As a result, he 
saw many body bags containing the remains of fallen soldiers.

The appellant has also testified that he was responsible for 
200 missiles in Wyoming, Colorado and Nebraska.  His duties 
included supervising approximately 100 people, whom he 
dispatched on a daily basis.  The appellant reported that 
this responsibility was very stressful, as he was required to 
take tests with psychologists and polygraph machines to 
maintain his security clearance.  See Travel Board Hearing 
Transcript, March 12, 2010, pp. 3-6.

The Board is not required to accept a veteran's 
uncorroborated, nonspecific account of his active service 
experiences.  See Swann v. Brown, 5 Vet.  App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  A 
determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

"[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
Before this provision applies, the Board must make a specific 
finding that the appellant was engaged in combat with the 
enemy.  See Zarycki, supra.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does not 
mean that he himself engaged in combat with the enemy.  Id.  
More over, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.

The record does not support a finding that the appellant was 
in combat.  Though the appellant was awarded the Vietnam 
Service Medal, the National Defense Service Medal, the Air 
Force Commendation Medal, the Air Force Good Conduct Medal 
and the Small Arms Expert Marksmanship Ribbon, he is not the 
recipient of an award or citation that indicates that he was 
in combat in Vietnam.  Review of the appellant's service 
personnel records also does not indicate combat experience.  
In fact, the appellant's records indicate that he served as a 
maintenance superintendent, specializing in records and 
reports support analysis during his time in service.  See 
Service Personnel Records, generally; see also Department of 
Defense Form 214.

The Air Force Commendation Medal was awarded based on the 
appellant's meritorious service as non-commissioned officer 
in charge of the Analysis Branch of the 1964th Communication 
Group in Tan Son Nhut Air Base, Vietnam.

The RO has, on several occasions, requested more detailed 
information about the appellant's aforementioned stressors.  
Specifically, the appellant was requested to provide the 
dates and locations of his alleged stressors within a three 
month time period, such that the RO could send his 
information to the United States Army and Joint Services 
Records Research Center for verification.  See VA letters to 
appellant, July 30, 2009 & October 2, 2009.  The appellant 
has not responded.  The Board is aware of the appellant's 
representative's argument that "something" must have caused 
the appellant to suffer from PTSD, but due to his condition, 
the appellant was unable to provide the detailed specifics 
that the RO requires to substantiate his claim.  See VA Form 
646, December 30, 2009.  Review of the appellant's claims 
file reveals that the appellant has been diagnosed with 
multiple domain cognitive impairment.  See VA Medical Center 
Neuropsychiatric Note, April 15, 2008.  Though the Board 
certainly empathizes with the appellant's condition, 
additional information is necessary to attempt to verify his 
stressors.  As a result, the Board is left with only the 
appellant's service personnel records, which record only that 
he was a maintenance superintendent with no combat 
experience.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the appellant engaged in combat.  VA has been unable to 
obtain additional information regarding the appellant's 
alleged stressors, as the appellant has never identified a 
particular time period or situation as a stressor that could 
be verified.

The only evidence of record that the appellant engaged in 
combat with the enemy is his own testimony.  The Board finds 
that the appellant did not engage in combat with the enemy.  
See VAOPGCPREC 12-99.  Concordantly, the Board also finds 
that the preponderance of the evidence is against 
verification of combat as the appellant's claimed stressor.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that an alleged stressor occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  As noted above however, 
the appellant has failed to provide any specific information 
that could qualify as a stressor.  As indicated above, the 
duty to assist is not always a one-way street.  If the 
appellant wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  See 
Wood, supra.

In short, the Board finds that the preponderance of the 
evidence is against verification of the appellant's 
stressors.  The law requires verification; therefore the 
claim of entitlement to service connection for PTSD is 
denied.  See 38 C.F.R. § 3.304(f) (2009).  As the claim fails 
for lack of a credible, verified stressor, further inquiry 
into a nexus between the PTSD and the alleged stressors is 
moot.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53. 

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


